Citation Nr: 1132455	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for dizziness, to include as secondary to residuals of a head injury.

3.  Entitlement to service connection for a bilateral eye disability, to include as secondary to residuals of a head injury.

4.  Entitlement to service connection for nervousness, to include as secondary to residuals of a head injury.

5.  Entitlement to service connection for bilateral hearing loss disability, to include as secondary to residuals of a head injury.

6.  Entitlement to service connection for a neck disability, to include as secondary to residuals of a head injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1941 until July 1945.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a travel board hearing to be held in December 2010; the Veteran failed to report for this hearing.  Without a showing of good cause, a failure to appear for a scheduled hearing may be deemed to amount to a withdraw of that request.  38 C.F.R. § 20.704(d) (2010).  In this case, the Veteran on December 15, 2010, indicated that he did not receive notification of the scheduled hearing.  The Board finds the Veteran's statement to be evidence of good cause for his failure to attend.  Accordingly, accepting the Veteran's averment of non-receipt of the hearing notices as a motion to reschedule the hearing for good cause, the Board hereby grants his motion.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge.  All hearing notifications and all other related communications between VA and the Veteran are to be documented and associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MOTRYA MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



